Citation Nr: 1606436	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-28 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Loan Center in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The record indicates that the Veteran had active duty service in the U.S. Navy from November 29, 1979 to March 12, 1980.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  

In May 2015, the Board remanded the case for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board notes that a certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702 (West 2014).  

If a veteran of World War II, the Korean conflict, or the Vietnam era had less than 90 days of service, or if a veteran who served after July 25, 1947, and prior to June 27, 1950, or after January 31, 1955, and prior to August 5, 1964, or after May 7, 1975, has less than 181 days of service on active duty as defined in §§ 36.4301 and 36.4501, eligibility of the veteran for a loan under 38 U.S.C. Ch. 37 requires a determination that the veteran was discharged or released because of a service-connected disability or that the official service department records show that he or she had at the time of separation from service a service-connected disability which in medical judgment would have warranted a discharge for disability.  38 U.S.C.A. § 3702; 38 C.F.R. § 3.315(b) (2015).  

The record indicates that the Veteran served in peacetime.  His DD Form 4/4 reflects that he served on active duty from November 29, 1979, to March 12, 1980.  Thus, he had less than the minimum of active duty service required for the benefit sought.  See 38 C.F.R. § 3.315(b).  

In fact, by a letter dated in April 2013, the Veteran was informed that he was not eligible for the VA Home Loan benefit because he did not serve the minimum time required for the benefit.  

Accordingly, to establish eligibility for VA loan guaranty benefits, he must establish that he was discharged or released from service due to a service-connected disability or that service department records show that at the time of separation from service he had a service-connected disability which in medical judgment would have warranted a discharge for disability.  

In his notice of disagreement dated in September 2013, the Veteran reported that although he did not meet the 2 year requirement of service, he was previously issued a home loan certificate.  The Veteran maintained that he did not serve two years because of health limitations in the Navy.  In his substantive appeal (VA Form 9) dated in October 2013, the Veteran claimed that he was previously issued a certificate of eligibility for loan guaranty in the late 1980's.  He stated that if he met the criteria at that time, he should still be eligible today.  He now essentially seeks a "reissuance" of the certificate of eligibility for home loan guaranty benefits he claims he was previously provided.  

Currently, the evidence before the Board consists of a temporary file.  A review of the record is negative for any indication that the Veteran has applied for and/or was granted entitlement to VA home loan benefits at any time prior to the claim currently on appeal, as alleged in his September 2013 notice of disagreement (NOD) and his October 2013 substantive appeal (VA Form 9).  The evidence contained therein does not include any documents reflecting that the Veteran sought or was issued a certificate of eligibility for home loan guaranty benefits in the late 1980's.  It does not appear that the AOJ has undertaken any efforts to locate records associated with any requests for a certificate of eligibility for loan guaranty benefits made prior to the Veteran's June 2011 claim currently on appeal.  Additional development efforts are therefore necessary to locate and associate any missing documents with the claims file.  

In addition, it is unclear from the Veteran's DD Forms 4/1-4/4 whether he was discharged from service due to service-connected disability as alleged.  His DD Form 4 listed the reason for discharge as "does not meet physical standards for enlistment USN."  It was also reported that the member was not recommended for reenlistment and may not be reenlisted without prior approval of the Naval Recruiting District Commanding Officer.  

In May 2015, the Board remanded the Veteran's appeal to obtain any previously issued Certificates of Eligibility for a VA home loan and the Veteran's service personnel and treatment records.  The AOJ was also directed to notify the Veteran and make a formal finding regarding the unavailability of these records.  A review of the file indicates that the AOJ did not make an attempt to obtain the Veteran's service personnel or service treatment records.  Furthermore, the Veteran was not informed of the unavailability of these records.  Therefore, a remand is necessary to comply with the March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Atlanta Regional Loan Center should locate and associate with the Loan Guaranty folder any prior applications for VA home loan benefits and any grant or denial of the prior claim(s), to include any previously issued Certificates of Eligibility for a VA home loan.  All such information, once obtained, must be made a part of the Veteran's file.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, the Veteran must be notified and a formal finding to that effect should be documented in the folder.  

2.  The Atlanta Regional Loan Center should obtain from the appropriate sources all of the Veteran's service personnel and treatment records.  If the Atlanta Regional Loan Center is unable to request these records, the Atlanta Regional Loan Center should coordinate with the Atlanta Regional Office to obtain the Veteran's service personal and treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the appellant and his representative should be issued a supplemental statement of the case (SSOC), which contains notice of all relevant action taken on the claim since October 2013.  The SSOC must contain notice of all appropriate laws and regulations governing potential entitlement to VA home loan benefits, to include pertinent provisions of 38 U.S.C.A. §§ 3701 and 3702.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




